Exhibit 20 Press release issued November 12, 2013 For Immediate Release November 12, 2013 BOWL AMERICA SUMMER QUARTER REPORT Bowl America Incorporated today reported a loss of $.06 per share for its seasonally slow first quarter ended September 29, 2013, versus a loss of $.05 per share in the prior year comparable period. The Company’s locations are heavily concentrated in the Washington DC area. Political events and concerns over federal government finances may influence the decisions of those people dependent on federal spending for their livelihoods. In addition, management believes that the continuing uncertainty of the economic recovery has kept customers cautious in decisions to spend on other than necessities. Bowl America operates 18 bowling centers and its Class A Common Stock trades on the NYSE MKT Exchange with the symbol BWLA. A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing, available at the Company’s web site www.bowlamericainc.com . * BOWL AMERICA INCORPORATED Results of Operations (unaudited) Thirteen weeks ended September 29, 2013 September 30, Revenues Bowling and other $ $ Food & mdse sales Operating expenses excluding depreciation and amortization Depreciation and amortization Interest & dividend Loss from continuing operations before taxes ) ) Loss from continuing operations ) ) Loss from discontinued operations, net of tax ) ) Net Loss $ ) $ ) Comprehensive loss $ ) $ ) Weighted average shares outstanding LOSS PER SHARE ) ) SUMMARY OF FINANCIAL POSITION (unaudited) Dollars in Thousands 09/29/13 09/30/12 ASSETS Total current assets including cash and short-term investments of $3,227 & $5,652 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
